IN THE SUPREME COURT OF TEXAS

                                 No. 05-0196

             IN RE  DB3 HOLDINGS, INC. AND SKILES PARTNERS, L.P.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency relief to stay  order  compelling
production of documents, filed March  16,  2005,  is  granted.    The  order
dated February 24, 2005, in Cause No. 04-04526, styled Larry  Elins  v.  DB3
Holdings, Inc., a Texas Corporation, and  Skiles  Partners,  L.P.,  a  Texas
Limited Partnership, in the 101st District Court of  Dallas  County,  Texas,
is stayed pending further  order  of  this  Court,  except  that  the  trial
court's discovery rulings on the discovery requests listed in  the  parties'
Rule 11 agreement, executed February 28, 2005, are not stayed.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before 3:00  p.m.,  March  28,
2005.

            Done at the City of Austin, this March 17, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk